Case 1:19-cr-00085-DKC Document1 Filed 02/21/19 Page 1of9

oe U.S. RETCE coat

M/USAO 2018R00888 Pes TR! ey oe “ aye
sole

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Co | “i 1% a
ET] wale
UNITED STATES OF AMERICA Oe

bY. ee CRIMINAL NO. DKC-/9-O€S ©

v.
(Distribution and Receipt of Child

*
oh
STEPHEN BAYNE FIELDS, JR., * Pornography, 18 U.S.C. § 2252(a)(2);
* Aiding and Abetting, 18 U.S.C. § 2;
*
*

Defendant. Forfeiture, 18 U.S.C. § 2253)

eo

INDICTMENT

COUNT ONE .
(Receipt of Child Pornography)

The Grand Jury for the District of Maryland charges that:
On or about July 24, 2018, in the District of Maryland, the defendant,
STEPHEN BAYNE FIELDS, JR.,
did knowingly receive any visual depiction using any means and facility of interstate and foreign
commerce, and that had been mailed, shipped, and transported in and affecting interstate and
foreign commerce, and which contained materials which had been so mailed, shipped, and
transported, by any means including by computer, the production of which involved the use of a
| minor engaged in sexually explicit conduct, as defined in Title 18, United States Code, Section

2256(2), and such depiction is of such conduct, that is, the defendant received via an online social
media and social networking service company, a video depicting a person inserting an object into
the vagina of a minor female.

18 U.S.C. §§ 2252(a)(2), (b(1) and 2256
18 U.S.C. §2
Case 1:19-cr-00085-DKC Document1 Filed 02/21/19 Page 2 of 9

COUNT TWO
(Distribution of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
On or about July 24, 2018, in the District of Maryland, the defendant,
STEPHEN BAYNE FIELDS, JR.,

did knowingly distribute any visual depiction using any means and facility of interstate and foreign
commerce, and that had been mailed, shipped, and transported in and affecting interstate and
foreign commerce, and which contained materials which had been so mailed, shipped, and
transported, by any means including by computer, the production of which involved the use of a
minor engaged in sexually explicit conduct, as defined in Title 18, United States Code, Section
2256(2), and such depiction is of such conduct, that is, the defendant distributed via an online
social media and social networking service company, a video depicting a naked minor female
engaged in masturbation and the lascivious display of her anus and vaginal area.

18 U.S.C. §§ 2252(a)(2), (b)(1) and 2256
18 U.S.C. §2
Case 1:19-cr-00085-DKC Document1 Filed 02/21/19 Page 3 of 9

COUNT THREE
(Distribution of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
On or about August 4, 2018, in the District of Maryland, the defendant,
STEPHEN BAYNE FIELDS, JR.,

did knowingly distribute any visual depiction using any means and facility of interstate and foreign
commerce, and that had been mailed, shipped, and transported in and affecting interstate and
foreign commerce, and which contained materials which had been so mailed, shipped, and
transported, by any means including by computer, the production of which involved the use of a
minor engaged in sexually explicit conduct, as defined in Title 18, United States Code, Section
2256(2), and such depiction is of such conduct, that is, the defendant distributed via an online
social media and social networking service company, a video depicting a minor male laying on his
back with his knees pulled up and a male performing anal sex on the minor male.

18 U.S.C. §§ 2252(a)(2), (b)(1) and 2256
18 U.S.C. § 2
Case 1:19-cr-00085-DKC Document1 Filed 02/21/19 Page 4 of 9

COUNT FOUR
(Receipt of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
On or about August 9, 2018, in the District of Maryland, the defendant,
STEPHEN BAYNE FIELDS, JR.,

did knowingly receive any visual depiction using any means and facility of interstate and foreign
commerce, and that had been mailed, shipped, and transported in and affecting interstate and
‘foreign commerce, and which contained materials which had been so mailed, shipped, and
transported, by any means including by computer, the production of which involved the use of a
minor engaged in sexually explicit conduct, as defined in Title 18, United States Code, Section
2256(2), and such depiction is of such conduct, that is, the defendant received via an online social
media and social networking service company, a video depicting two naked minor males engaged

in oral sex and anal sex with one another.

18 U.S.C. §§ 2252(a)(2), (b)(1) and 2256
18 U.S.C. § 2
Case 1:19-cr-00085-DKC Document1 Filed 02/21/19 Page 5of9

COUNT FIVE
(Receipt of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
On or about August 30, 2018, in the District of Maryland, the defendant,
STEPHEN BAYNE FIELDS, JR.,

did knowingly receive any visual depiction using any means and facility of interstate and foreign
commerce, and that had been mailed, shipped, and transported in and affecting interstate and
foreign commerce, and which contained materials which had been so mailed, shipped, and
transported, by any means including by computer, the production of which involved the use of a
minor engaged in sexually explicit conduct, as defined in Title 18, United States Code, Section
2256(2), and such depiction is of such conduct, that is, the defendant received via an online social
media and social networking service company, at least one video depicting a male performing
vaginal or anal sex on a minor female.

18 U.S.C. §§ 2252(a)(2), (b)(1) and 2256
18 U.S.C. §2
Case 1:19-cr-00085-DKC Document1 Filed 02/21/19 Page 6 of 9

COUNT SIX
(Distribution of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
On or about September 3, 2018, in the District of Maryland, the defendant,
STEPHEN BAYNE FIELDS, JR.,

did knowingly distribute any visual depiction using any means and facility of interstate and foreign
commerce, and that had been mailed, shipped, and transported in and affecting interstate and
foreign commerce, and which contained materials which had been so mailed, shipped, and
transported, by any means including by computer, the production of which involved the use of a
minor engaged in sexually explicit conduct, as defined in Title 18, United States Code, Section
2256(2), and such depiction is of such conduct, that is, the defendant distributed via an online
social media and social networking service company, a video depicting a minor female touching
her vaginal area and performing oral sex on a male, and the male penetrating the minor female

with one or more fingers.

18 U.S.C. §§ 2252(a)(2), (b)(1) and 2256
18 U.S.C. §2
Case 1:19-cr-00085-DKC Document1 Filed 02/21/19 Page 7 of 9

COUNT SEVEN
(Distribution of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
On or about September 13, 2018, in the District of Maryland, the defendant,
STEPHEN BAYNE FIELDS, JR.,

did knowingly distnbute any visual depiction using any means and facility of interstate and foreign
commerce, and that had been mailed, shipped, and transported in and affecting interstate and
foreign commerce, and which contained materials which had been so mailed, shipped, and
transported, by any means including by computer, the production of which involved the use of a
minor engaged in sexually explicit conduct, as defined in Title 18, United States Code, Section
‘2256(2), and such depiction is of such conduct, that is, the defendant distributed via an online
social media and social networking service company, an image depicting a minor female sitting
with one leg in an upward position and wearing only a shirt while engaged in the lascivious display

of her vaginal area.

18 U.S.C. §§ 2252(a)(2), (b)(1) and 2256
18 U.S.C. §2
Case 1:19-cr-00085-DKC Document1 Filed 02/21/19 Page 8 of 9

COUNT EIGHT
(Receipt of Child Pornography)

The Grand Jury for the District of Maryland further charges that:
On or about September 13, 2018, in the District of Maryland, the defendant,
STEPHEN BAYNE FIELDS, JR.,

did knowingly receive any visual depiction using any means and facility of interstate and foreign
commerce, and that had been mailed, shipped, and transported in and affecting interstate and
foreign commerce, and which contained materials which had been so mailed, shipped, and
transported, by any means including by computer,-the production of which involved the use of a
minor engaged in sexually explicit conduct, as defined in Title 18, United States Code, Section
2256(2), and such depiction is of such conduct, that is, the defendant received via an online social
media and social networking service company, a video depicting a male performing anal sex on a
minor male while masturbating the minor male.

18 U.S.C. §§ 2252(a)(2), (b)(1) and 2256
18 U.S.C. §2
Case 1:19-cr-00085-DKC Document1 Filed 02/21/19 Page 9 of 9

FORFEITURE

The Grand Jury for the District of Maryland further charges that:

1. The allegations of Counts One through Eight of this Indictment are incorporated
here.

2. As a result of the offenses set forth in Counts One through Eight of the Indictment,
the defendant,

STEPHEN BAYNE FIELDS, JR.,
shall forfeit to the United States his interest in all property, real and personal, that was used and
intended to be used to commit and to promote the commission of offenses in Counts One through
Eight, and any property traceable to such property, to include the following property seized on or
about October 4, 201 8:
a) Compaq laptop computer, s/n: CNF05037RN; and

b) Samsung SM-J700T cellular telephone, s/n: RS8HBIT838V.

18 U.S.C. §§ 2253 & 2428

Pbk. om

 

Robert K. Hur
United States Attorney
A TRUE BILL: |
SIGNATURE REDACTED. = _2/2./;
\FOREPERSON Date
